Exhibit 10.1
 
 
 
 
AGREEMENT


CONCERNING THE EXCHANGE OF SECURITIES


BY AND AMONG


SITESEARCH CORPORATION


AND


DIRECT ROI, LLC, FLYING CHANGE, INC. AND
THE SECURITY HOLDERS OF EACH SUCH ENTITY
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
INDEX
 
 

   Page  ARTICLE I – Exchange of Securities  1    1.1  Issuance of Securities  1
   1.2  Exemption from Registration  1    1.3  Corporate Restructuring  1
 ARTICLE II – Representations and Warranties of DRF  2    2.1  Organization  2  
 2.2  Capital  2    2.3  Subsidiaries  2    2.4  Managers and Officers  2    2.5
 Financial Statements  2    2.6  Absence of Changes  2    2.7  Absence of
Undisclosed Liabilities  3    2.8  Tax Returns  3    2.9  Investigation of
Financial Condition  3    2.10  Intellectual Property Rights  3    2.11
 Compliance with Laws  3    2.12  Litigation  3    2.13  Authority  3    2.14
 Ability to Carry Out Obligations  4    2.15  Full Disclosure  4    2.16  Assets
 4    2.17  Material Contracts  4    2.18  Indemnification  4    2.19  Criminal
or Civil Acts  4    2.20  Restricted Securities  4

ARTICLE III – Representations and Warranties of Sitesearch
 5    3.1  Organization  5    3.2  Capital  5    3.3  Subsidiaries  5    3.4
 Directors and Officers  5    3.5  Financial Statements  5    3.6  Absence of
Changes  5    3.7  Absence of Undisclosed Liabilities  5    3.8  Tax Returns  6
   3.9  Investigation of Financial Condition  6    3.10  Intellectual Property
Rights  6    3.11  Compliance with Laws  6    3.12  Litigation  6    3.13
 Authority  6    3.14  Ability to Carry Out Obligations  6

 
 
ii
 
 

--------------------------------------------------------------------------------

 
 
 

   3.15  Full Disclosure  6    3.16  Assets  7    3.17  Material Contracts  7  
 3.18  Indemnification  7    3.19  Criminal or Civil Acts  7    3.20  Pink Sheet
Trading Status  7

ARTICLE IV – Covenants Prior to the Closing Date
 7    4.1  Investigative Rights  7    4.2  Conduct of Business  7    4.3
 Confidential Information  8    4.4  Notice of Non-Compliance  8 ARTICLE V –
Conditions Precedent to Sitesearch’s Performance  8    5.1  Conditions  8    5.2
 Accuracy of Representations  8    5.3  Performance  8    5.4  Absence of
Litigation  8    5.5  Officer’s Certificate  8 ARTICLE VI – Conditions Precedent
to DRF’s Performance  9    6.1  Conditions  9    6.2  Accuracy of
Representations  9    6.3  Performance  9    6.4  Absence of Litigation  9  
 6.5  Officer’s Certificate  9    6.6  Directors of Sitesearch  9  ARTICLE VII –
Closing  9    7.1  Closing  9 ARTICLE VIII – Covenants Subsequent to the Closing
Date  10    8.1  Registration and Listing  10

ARTICLE IX – Miscellaneous  10    9.1  Captions and Headings  10    9.2  No Oral
Change  10    9.3  Non-Waiver  10    9.4  Time of Essence  10    9.5  Entire
Agreement  10    9.6  Choice of Law  10    9.7  Counterparts  10    9.8  Notices
 11    9.9
 Binding Effect
 11    9.10  Mutual Cooperation  11    9.11  Finders  11    9.12  Announcements
 11    9.13  Expenses  11    9.14  Survival of Representations and Warranties
 11    9.15  Exhibits  11    9.16  Termination, Amendment and Waiver  11

 

EXHIBITS        Allocation of Securities, Including Subset Table  Exhibit  1.1  
 Subscription Agreement  Exhibit  1.2    Financial Statements of DRF  Exhibit
 2.5    California Patent Litigation   Exhibit  2.12    Material Contracts of
DRF  Exhibit  2.17    Financial Statements of Sitesearch  Exhibit  3.5  
 Material Contracts of Sitesearch  Exhibit  3.17          

 
 
 
 
iii

 
 

--------------------------------------------------------------------------------

 
AGREEMENT


THIS AGREEMENT (“Agreement”) is made this 28th day of July, 2011, by and between
Sitesearch Corporation, a Nevada corporation (“Sitesearch”), Direct ROI, LLC,
and Flying Change, Inc. (collectively “DRF” or the “constituent entities”), and
the security holders of DRF (the “DRF Security Holders”) who are listed on
Exhibit 1.1 hereto and have executed Subscription Agreements in the form
attached in Exhibit 1.2, hereto.  DRF consists of Direct ROI, LLC, an Arizona
limited liability company, and Flying Change, Inc., an Arizona
corporation.  Reference to DRF refers to the two constituent entities.


WHEREAS, Sitesearch desires to acquire all of the issued and outstanding
securities of DRF from the DRF Security Holders in exchange for newly issued
unregistered shares of common stock of Sitesearch;


WHEREAS, DRF desires to assist Sitesearch in acquiring all of the DRF Securities
pursuant to the terms of this Agreement; and


WHEREAS, all of the DRF Security Holders, by execution of Exhibit 1.2 hereto,
agree to exchange all of the DRF Securities they hold as set forth in Exhibit
1.1 hereto, for common shares of Sitesearch as set forth in Article 1 hereto.


NOW, THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties hereto agree as follows:


ARTICLE I


Exchange of Securities


1.1           Issuance of Securities. Subject to the terms and conditions of
this Agreement, Sitesearch agrees to issue and exchange an aggregate of
3,178,669,980 shares of its fully paid and non-assessable unregistered shares of
Sitesearch’s $.001 par value common stock (the “Sitesearch Shares”) in exchange
for all of the DRF Securities.  All Sitesearch  securities will be issued
directly to the DRF Security Holders on the date the transaction contemplated by
this Agreement closes (the “Closing Date”), pursuant to the schedule set forth
in Exhibit 1.1. (Exhibit 1.1 also includes a subset table evidencing shares
issued hereunder to Inter 123 Corp. which Inter 123 Corp. has agreed to assign
to certain other investors in Sitesearch.)


1.2           Exemption from Registration. The parties hereto intend that all
Sitesearch securities to be issued to the DRF Security Holders shall be exempt
from the registration requirements of the Securities Act of 1933, as amended
(the “Act”), pursuant to Section 4(2) and/or Regulation D of the Act and rules
and regulations promulgated thereunder.  In furtherance thereof, each of the DRF
Security Holders will execute and deliver to Sitesearch on the Closing Date a
copy of the Subscription Agreement set forth in Exhibit 1.2 hereto.


1.3           Corporate Restructuring.  Within 90 days following the Closing
Date, Sitesearch hereby undertakes, covenants and agrees to obtain shareholder
approval to (and shall) increase its authorized common stock to five billion
shares, change its name to Leaplab Corp. and reverse split its common stock (the
“Reverse Split”) on the basis of one share for each 450 shares outstanding.
 
1

 
 

--------------------------------------------------------------------------------

 
ARTICLE II


Representations and Warranties of DRF


DRF, for each of its two constituent entities, hereby represents and warrants to
Sitesearch that:


2.1           Organization. DRF’s constituent entities have been duly organized
and validly existing and in good standing under the laws of their jurisdictions,
have all necessary corporate powers to own their properties and to carry on
their business as now owned and operated by them, and are duly qualified to do
business and is in good standing in each of the jurisdictions where their
business requires qualification.


2.2           Capital. The authorized capital stock of the DRF constituent
entities are set forth in the DRF Financial Statements, defined below. All of
the outstanding DRF Securities are duly and validly issued, fully paid and
non-assessable.  There are no outstanding subscriptions, options, rights,
warrants, debentures, instruments, convertible securities or other agreements or
commitments obligating the DRF constituent entities to issue any additional DRF
Securities.


2.3           Subsidiaries.  The DRF constituent entities have no subsidiaries.


2.4           Managers and Officers. The names and titles of the Chief Executive
Officer of each of DRF’s constituent entities as of the date of this Agreement
are as follows:
 

 Name  Position  Constituent Entity            John Ayers  CEO  Flying Change,
Inc.    John Ayers  CEO  Direct ROI, LLC  

 
2.5           Financial Statements. Exhibit 2.5 hereto consists of the unaudited
financial statements of the constituent entities of DRF for the years ended
December 31, 2008 and 2009 and unaudited quarterly statements through June, 2010
(the “DRF Financial Statements”). The DRF Financial Statements have been
prepared in accordance with generally accepted accounting principles and
practices consistently followed by DRF throughout the periods indicated, and
fairly present the financial position of DRF as of the date of the balance sheet
included in the DRF Financial Statements and the results of operations for the
period indicated.  There are no material omissions or non-disclosures in the DRF
Financial Statements.


2.6           Absence of Changes. Since the date of the most recent DRF
Financial Statements, there has not been any material change in the financial
condition or operations of DRF, except as contemplated by this Agreement.  As
used throughout this Agreement, “material” means:  Any change or effect (or
development that, insofar as can be reasonably foreseen, is likely to result in
any change or effect) that causes substantial increase or diminution in the
business, properties, assets, condition (financial or otherwise) or results of
operations of a party.  Taken as a whole, material change shall not include
changes in national or international economic conditions or industry conditions
generally; changes or possible changes in statutes and regulations applicable to
a party; or the loss of employees, customers or suppliers by a party as a direct
or indirect consequence of any announcement relating to this transaction.
 
2
 
 

--------------------------------------------------------------------------------

 
       2.7           Absence of Undisclosed Liabilities. Since the date of the
most recent DRF Financial Statements, DRF did not and does not have any material
debt, liability or obligation of any nature, whether accrued, absolute,
contingent or otherwise, and whether due or to become due, that is not reflected
in the DRF Financial Statements.


2.8           Tax Returns. DRF has filed or will file on a timely basis all
federal, state and local tax returns required by law and have paid all taxes,
assessments and penalties due and payable. The provisions for taxes, if any,
reflected in Exhibit 2.5 are adequate for the periods indicated.  There are no
present disputes as to taxes of any nature payable by DRF.


2.9           Investigation of Financial Condition. Without in any manner
reducing or otherwise mitigating the representations contained herein,
Sitesearch, its legal counsel and accountants shall have the opportunity to meet
with DRF’s accountants and attorneys to discuss the financial condition of DRF
during reasonable business hours and in a manner that does not interfere with
the normal operation of DRF’s business.  DRF shall make available to Sitesearch
all books and records of DRF, provided, however, that DRF will be under no
obligation to provide any information subject to confidentiality provisions or
waive any privilege associated with any such information.


2.10           Intellectual Property Rights. DRF owns or has the right to use
all trademarks, service marks, trade names, copyrights and patents material to
its constituent businesses.
 
 
2.11           Compliance with Laws. To the best of DRF’s knowledge, DRF has
complied with, and is not in violation of, applicable federal, state or local
statutes, laws and regulations, including federal and state securities laws,
except where such non-compliance would not have a material adverse impact upon
its businesses or properties.


2.12           Litigation. Except as described in Exhibit 2.12 regarding certain
patent litigation currently pending in the State of California, DRF is not a
defendant in any suit, action, arbitration or legal, administrative or other
proceeding, or governmental investigation which is pending or, to the best
knowledge of DRF, threatened against or affecting DRF or its business, assets or
financial condition.  It is not in default with respect to any order, writ,
injunction or decree of any federal, state, local or foreign court, department,
agency or instrumentality applicable to it, nor is it engaged in any material
litigation to recover monies due to either of them.


2.13           Authority. The Board of Directors and Managers of DRF’s
constituent entities have authorized the execution of this Agreement and the
consummation of the transactions contemplated herein, and DRF has full power and
authority to execute, deliver and perform this Agreement, and this Agreement is
a legal, valid and binding obligation of DRF and is enforceable in accordance
with its terms and conditions.  By execution of Exhibit 1.2, all of the DRF
Security Holders have agreed to and have approved the terms of this Agreement.
 

3
 
 

--------------------------------------------------------------------------------

 
    2.14           Ability to Carry Out Obligations. To the best of DRF’s
knowledge, the execution and delivery of this Agreement by DRF and the
performance by DRF of its obligations hereunder in the time and manner
contemplated will not cause, constitute or conflict with or result in (a) any
breach or violation of any of the provisions of or constitute a default under
any license, indenture, mortgage, instrument, article of formation, operating
agreement, bylaw, or other agreement or instrument to which DRF is a party, or
by which it may be bound, nor will any consents or authorizations of any party
other than those hereto be required, (b) an event that would permit any party to
any agreement or instrument to terminate it or to accelerate the maturity of any
indebtedness or other obligation of DRF, or (c) an event that would result in
the creation or imposition of any lien, charge or encumbrance on any asset of
DRF.
 
    2.15           Full Disclosure. None of the representations and warranties
made by DRF herein or in any exhibit, certificate or memorandum furnished or to
be furnished by DRF, or on its behalf, contains or will contain any untrue
statement of material fact or omit any material fact the omission of which would
be misleading.
 
    2.16           Assets.  DRF owns all of the assets set forth in Exhibit 2.5.
 
    2.17           Material Contracts.  A list of all of DRF’s material
contracts is attached as Exhibit 2.17.


            2.18           Indemnification. DRF agrees to indemnify, defend and
hold Sitesearch and Sitesearch’s officers and directors harmless against and in
respect of any and all claims, demands, losses, costs, expenses, obligations,
liabilities, damages, recoveries and deficiencies, including interest, penalties
and reasonable attorney fees asserted by third parties against Sitesearch which
arise out of, or result from (i) any breach by DRF in performing any of its
covenants or agreements under this Agreement or in any schedule, certificate,
exhibit or other instrument furnished or to be furnished by DRF under this
Agreement, (ii) a failure of any representation or warranty in this Article II
or (iii) any untrue statement made by DRF in this Agreement.
 
    2.19           Criminal or Civil Acts. For the period of five years prior to
the execution of this Agreement, no executive officer, director, manager or
principal Interest holder of DRF has been convicted of a felony crime, filed for
personal bankruptcy, been the subject of a Commission or NASD (FINRA) judgment
or decree, or is currently the subject to any investigation in connection with a
felony crime or Commission or NASD proceeding.
 
    2.20           Restricted Securities.  DRF and the DRF Security Holders, by
execution of this Agreement and of Exhibit 1.2, acknowledge that all of the
Sitesearch securities issued by Sitesearch are restricted securities and none of
such securities may be sold or publicly traded except in accordance with the
provisions of the Act.
 

4
 
 

--------------------------------------------------------------------------------

 
ARTICLE III


Representations and Warranties of Sitesearch


Sitesearch represents and warrants to DRF that:


3.1           Organization. Sitesearch is a corporation duly organized, validly
existing and in good standing under the laws of Nevada, has all necessary
corporate powers to carry on its business, and is duly qualified to do business
and is in good standing in each of the states where its business requires
qualification.


3.2           Capital. The authorized capital stock of Sitesearch currently
consists of 50,000,000 shares of $.001 par value common stock, of which
8,089,677 shares are currently outstanding.  Sitesearch has 5,000,000 shares of
$.001 par value preferred stock authorized and none outstanding. All of
Sitesearch’s outstanding securities are duly and validly issued, fully paid and
non-assessable. There are no outstanding subscriptions, options, rights,
warrants, debentures, instruments, convertible securities or other agreements or
commitments obligating Sitesearch to issue any additional shares of its capital
stock of any class.


3.3           Subsidiaries. Sitesearch has one subsidiary, Software de Sonora,
S.A. De C.V.


3.4           Directors and Officers. The officers and directors of Sitesearch
are:
 

   Jeffrey Peterson   Chief Executive Officer and Director          Cesar
Sanvicente    Chief Technology Officer and Director

 
3.5           Financial Statements. Exhibit 3.5 hereto consists of the financial
statements of Sitesearch for the years ended July 31, 2009 and 2008 and the
financial statements of Sitesearch for the year ended July 31, 2010 (the
“Sitesearch Financial Statements”).  The Sitesearch Financial Statements have
been prepared in accordance with generally accepted accounting principles and
practices consistently followed by Sitesearch throughout the periods indicated,
and fairly present the financial position of Sitesearch as of the dates of the
balance sheets included in the Sitesearch Financial Statements and the results
of operations for the periods indicated.  There are no material omissions or
non-disclosures in the Sitesearch Financial Statements.


3.6           Absence of Changes. Since October 31, 2010, there has not been any
material change in the financial condition or operations of Sitesearch, except
as contemplated by this Agreement.


3.7           Absence of Undisclosed Liabilities. As of October 31, 2010,
Sitesearch did not have any material debt, liability or obligation of any
nature, whether accrued, absolute, contingent or otherwise, and whether due or
to become due, that is not reflected in the Sitesearch Financial Statements.
 

5
 
 

--------------------------------------------------------------------------------

 
3.8           Tax Returns. Within the times and in the manner prescribed by law,
Sitesearch has filed all federal, state and local tax returns required by law.


3.9           Investigation of Financial Condition. Without in any manner
reducing or otherwise mitigating the representations contained herein, DRF, its
legal counsel and accountants shall have the opportunity to meet with
Sitesearch’s accountants and attorneys to discuss the financial condition of
Sitesearch.  Sitesearch shall make available to DRF all books and records of
Sitesearch.


3.10           Intellectual Property Rights. Sitesearch does not have any
patents, trademarks, service marks, trade names, copyrights or other
intellectual property rights material to its business.


3.11           Compliance with Laws. Sitesearch has complied with, and is not in
violation of, applicable federal, state or local statutes, laws or regulations
including federal and state securities laws.


3.12           Litigation. Sitesearch is not a defendant in any suit, action,
arbitration, or legal, administrative or other proceeding, or governmental
investigation which is pending or, to the best knowledge of Sitesearch,
threatened against or affecting Sitesearch or its business, assets or financial
condition.  Sitesearch is not in default with respect to any order, writ,
injunction or decree of any federal, state, local or foreign court, department,
agency or instrumentality applicable to it.  Sitesearch is not engaged in any
material litigation to recover monies due to it.
 
 
3.13           Authority. The Board of Directors of Sitesearch has authorized
the execution of this Agreement and the transactions contemplated herein, and
Sitesearch has full power and authority to execute, deliver and perform this
Agreement, and this Agreement is the legal, valid and binding obligation of
Sitesearch, and is enforceable in accordance with its terms and conditions.


3.14           Ability to Carry Out Obligations. The execution and delivery of
this Agreement by Sitesearch and the performance by Sitesearch of its
obligations hereunder will not cause, constitute or conflict with or result in
(a) any breach or violation of any of the provisions of or constitute a default
under any license, indenture, mortgage, instrument, article of incorporation,
bylaw or other agreement or instrument to which Sitesearch is a party, or by
which it may be bound, nor will any consents or authorization of any party other
than those hereto be required, (b) an event that would permit any party to any
agreement or instrument to terminate it or to accelerate the maturity of any
indebtedness or other obligation of Sitesearch, or (c) an event that would
result in the creation or imposition of any lien, charge or encumbrance on any
asset of Sitesearch.


3.15           Full Disclosure. None of the representations and warranties made
by Sitesearch herein, or in any exhibit, certificate or memorandum furnished or
to be furnished by Sitesearch or on its behalf, contains or will contain any
untrue statement of material fact or omit any material fact the omission of
which would be misleading.
 

6
 
 

--------------------------------------------------------------------------------

 
3.16           Assets.  Sitesearch owns all of the assets set forth in Exhibit
3.5.
 
 
3.17           Material Contracts.  A list of all of Sitesearch’s material
contracts is attached as Exhibit 3.17.


3.18           Indemnification. Sitesearch agrees to indemnify, defend and hold
DRF harmless against and in respect of any and all claims, demands, losses,
costs, expenses, obligations, liabilities, damages, recoveries and deficiencies,
including interest, penalties and reasonable attorney fees asserted by third
parties against DRF, which arise out of, or result from (i) any breach by
Sitesearch in performing any of its covenants or agreements in this Agreement or
in any schedule, certificate, exhibit or other instrument furnished or to be
furnished by Sitesearch under this Agreement,  (ii) a failure of any
representation or warranty in this Article III, or (iii) any untrue statement
made by Sitesearch in this Agreement.


3.19           Criminal or Civil Acts. For a period of five years prior to the
execution of this Agreement, no executive officer, director or principal
stockholder of Sitesearch has been convicted of a felony crime, filed for
personal bankruptcy, been the subject of a Securities and Exchange Commission
(“Commission”) or NASD (FINRA) judgment or decree, or is currently the subject
to an investigation in connection with any felony crime or Commission or NASD
proceeding.


3.20           Pink Sheet Trading Status.  Sitesearch shall be in compliance
with all requirements for, and its common stock shall continue to be quoted on,
the Pink Sheets on the Closing Date, such that the common stock of Sitesearch
may continue to be so quoted without interruption following the Closing Date.


ARTICLE IV


Covenants Prior to the Closing Date


4.1           Investigative Rights. Prior to the Closing Date, each party shall
provide to the other party, and such other party’s counsel, accountants,
auditors and other authorized representatives, full access during normal
business hours and upon reasonable advance written notice to all of each party’s
properties, books, contracts, commitments and records for the purpose of
examining the same.  Each party shall furnish the other party with all
information concerning each party’s affairs as the other party may reasonably
request.  If during the investigative period one party learns that a
representation of the other party was not accurate, no such claim may be
asserted by the party so learning that a representation of the other party was
not accurate.


4.2           Conduct of Business. Prior to the Closing Date, each party shall
conduct its business in the normal course and shall not sell, pledge or assign
any assets without the prior written approval of the other party, except in the
normal course of business.  Neither party shall amend its Articles of
Incorporation or Bylaws, Articles of Formation or Operating Agreement (except as
may be described in this Agreement), declare dividends, redeem or sell stock or
other securities.  Neither party shall enter into negotiations with any third
party or complete any transaction with a third party involving the sale of any
of its assets or the exchange of any of its securities.
 

7
 
 

--------------------------------------------------------------------------------

 
4.3           Confidential Information.  Each party will treat all non-public,
confidential and trade secret information received from the other party as
confidential, and such party shall not disclose or use such information in a
manner contrary to the purposes of this Agreement.  Moreover, all such
information shall be returned to the other party in the event this Agreement is
terminated.


4.4           Notice of Non-Compliance.  Each party shall give prompt notice to
the other party of any representation or warranty made by it in this Agreement
becoming untrue or inaccurate in any respect or the failure by it to comply with
or satisfy in any material respect any covenant, condition or agreement to be
complied with or satisfied by it under this Agreement.


ARTICLE V


Conditions Precedent to Sitesearch’s Performance


5.1           Conditions. Sitesearch’s obligations hereunder shall be subject to
the satisfaction at or before the Closing Date of all the conditions set forth
in this Article V.  Sitesearch may waive any or all of these conditions in whole
or in part without prior notice; provided, however, that no such waiver of a
condition shall constitute a waiver by Sitesearch of any other condition of or
any of Sitesearch’s other rights or remedies, at law or in equity, if DRF shall
be in default of any of its representations, warranties or covenants under this
Agreement.


5.2           Accuracy of Representations. Except as otherwise permitted by this
Agreement, all representations and warranties by DRF in this Agreement or in any
written statement that shall be delivered to Sitesearch by DRF under this
Agreement shall be true and accurate on and as of the Closing Date as though
made at that time.


5.3           Performance. DRF shall have performed, satisfied and complied with
all covenants, agreements and conditions required by this Agreement to be
performed or complied with by it on or before the Closing Date.


5.4           Absence of Litigation. No action, suit or proceeding, including
injunctive actions, before any court or any governmental body or authority,
pertaining to the transaction contemplated by this Agreement or to its
consummation, shall have been instituted or threatened against DRF on or before
the Closing Date.


5.5           Officer’s Certificate. DRF shall have delivered to Sitesearch a
certificate dated the Closing Date signed by the Chief Executive Officers of
each constituent entity certifying that each of the conditions specified in this
Article has been fulfilled and that all of the representations set forth in
Article II are true and correct as of the Closing Date.
 

8
 
 

--------------------------------------------------------------------------------

 
ARTICLE VI


Conditions Precedent to DRF’s Performance


6.1           Conditions. DRF’s obligations hereunder shall be subject to the
satisfaction at or before the Closing Date of all the conditions set forth in
this Article VI. DRF may waive any or all of these conditions in whole or in
part without prior notice; provided, however, that no such waiver of a condition
shall constitute a waiver by DRF of any other condition of or any of DRF’s
rights or remedies, at law or in equity, if Sitesearch shall be in default of
any of its representations, warranties or covenants under this Agreement.


6.2           Accuracy of Representations. Except as otherwise permitted by this
Agreement, all representations and warranties by Sitesearch in this Agreement or
in any written statement that shall be delivered to DRF by Sitesearch under this
Agreement shall be true and accurate on and as of the Closing Date as though
made at that time.


6.3           Performance. Sitesearch shall have performed, satisfied and
complied with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by it on or before the Closing Date.


6.4           Absence of Litigation. No action, suit or proceeding before any
court or any governmental body or authority, pertaining to the transaction
contemplated by this Agreement or to its consummation, shall have been
instituted or threatened against Sitesearch on or before the Closing Date.


6.5           Officer’s Certificate. Sitesearch shall have delivered to DRF a
certificate dated the Closing Date signed by the Chief Executive Officer of
Sitesearch certifying that each of the conditions specified in this Article has
been fulfilled and that all of the representations set forth in Article III are
true and correct as of the Closing Date.


6.6           Directors of Sitesearch. On the Closing Date, the Directors of
Sitesearch shall retain their positions as Directors, and John Ayers shall be
elected a director.  The executive officers of Sitesearch shall be John Ayers,
Chairman of the Board of Directors, and Jeffrey Peterson, CEO.


ARTICLE VII


Closing


7.1           Closing. The closing of this Agreement shall be held at the
offices of Gary A. Agron at any mutually agreeable time and date prior to
October 31, 2011, unless extended by mutual agreement.  At the closing:


(a)  
DRF shall deliver to Sitesearch (i) copies of Exhibit 1.2 executed by all of the
DRF Security Holders, (ii) certificates representing all of the outstanding DRF
Securities duly endorsed to Sitesearch, (iii) the officer’s certificate
described in Paragraph 5.5, and (iv) signed minutes of its constituent entities’
directors and managers approving this Agreement.

 

9
 
 

--------------------------------------------------------------------------------

 
(b)  
Sitesearch shall deliver to the DRF Security Holders (i) certificates
representing that number of shares of Sitesearch’s common stock issued pursuant
to the computations set forth in Exhibit 1.1 hereto, (ii) the officer’s
certificate described in Paragraph 6.5, (iii) signed minutes of its directors
approving this Agreement, and (iv) resignations of any of its officers and
directors if required hereby.

 
ARTICLE VIII


Covenants Subsequent to the Closing Date


8.1           Corporate Restructuring. Following the Closing Date, Sitesearch
shall complete the corporate restructuring described in paragraph 1.3 within 90
days of the Closing Date.
 
ARTICLE IX


Miscellaneous


9.1           Captions and Headings. The Article and Paragraph headings
throughout this Agreement are for convenience and reference only and shall not
define, limit or add to the meaning of any provision of this Agreement.


9.2           No Oral Change. This Agreement and any provision hereof may not be
waived, changed, modified or discharged orally, but only by an agreement in
writing signed by the party against whom enforcement of any such waiver, change,
modification or discharge is sought.


9.3           Non-Waiver. The failure of any party to insist in any one or more
cases upon the performance of any of the provisions, covenants or conditions of
this Agreement or to exercise any option herein contained shall not be construed
as a waiver or relinquishment for the future of any such provisions, covenants
or conditions.  No waiver by any party of one breach by another party shall be
construed as a waiver with respect to any other subsequent breach.


9.4           Time of Essence. Time is of the essence of this Agreement and of
each and every provision hereof.


9.5           Entire Agreement. This Agreement contains the entire Agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings.


9.6           Choice of Law. This Agreement and its application shall be
governed by the laws of the state of Arizona.


9.7           Counterparts. This Agreement may be executed simultaneously in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 

10
 
 

--------------------------------------------------------------------------------

 
9.8           Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given on the date of service if served personally on the party to whom notice is
to be given, or on the third day after mailing if mailed to the party to whom
notice is to be given, by first class mail, registered or certified, postage
prepaid, and properly addressed as follows:
 

   Sitesearch:
Sitesearch Corporation
2850 W. Horizon Ridge Parkway, Ste 200
Henderson, NV  89052
Attn:  Jeffrey Peterson
             DRF:
Direct ROI, LLC
1615 South 52nd Street
Tempe, AZ 85281
Attn:  John Ayers
 

 
9.9           Binding Effect. This Agreement shall inure to and be binding upon
the heirs, executors, personal representatives, successors and assigns of each
of the parties to this Agreement.


9.10           Mutual Cooperation. The parties hereto shall cooperate with each
other to achieve the purpose of this Agreement and shall execute such other and
further documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.


9.11           Finders. There are no finders in connection with this
transaction.


9.12           Announcements.  The parties will consult and cooperate with each
other as to the timing and content of any public announcements regarding this
Agreement.


9.13           Expenses. Each party will bear their own expenses, including
legal fees incurred in connection with this Agreement.


9.14           Survival of Representations and Warranties. The representations,
warranties, covenants and agreements of the parties set forth in this Agreement
or in any instrument, certificate, opinion or other writing providing for in it,
shall survive the Closing Date.


9.15           Exhibits. As of the execution hereof, the parties have provided
each other with the exhibits described herein.  Any material changes to the
exhibits shall be immediately disclosed to the other party.
 
9.16           Termination, Amendment and Waiver.


(a)           Termination.  This Agreement may be terminated at any time prior
to the Closing Date:
 

11
 
 

--------------------------------------------------------------------------------

 
(1)           By mutual written consent of DRF and Sitesearch;


(2)           By either DRF or Sitesearch;


 
(i)
If any court of competent jurisdiction or any governmental, administrative or
regulatory authority, agency or body shall have issued an order, decree or
ruling or taken any other action permanently enjoining, restraining or otherwise
prohibiting the transactions contemplated by this Agreement; or



 
(ii)
If the transaction shall not have been consummated on or before October 31,
2011.



(3)           By DRF, if Sitesearch breaches any of its representations or
warranties hereof or fails to perform in any material respect any of its
covenants, agreements or obligations under this Agreement; and


(4)           By Sitesearch, if DRF breaches any of its representations or
warranties hereof or fails to perform in any material respect any of its
covenants, agreements or obligations under this Agreement.


(b)           Effect of Termination.  In the event of termination of this
Agreement by either Sitesearch or DRF, as provided herein, this Agreement shall
forthwith become void and have no effect, without any liability or obligation on
the part of DRF or Sitesearch.


(c)           Extension; Waiver.  At any time prior to the Closing Date, the
parties may, to the extent legally allowed, (a) extend the time for the
performance of any of the obligation of the other acts of the other parties, (b)
waive any inaccuracies in the representations and warranties contained herein or
in any document delivered pursuant hereto or waive compliance with any of the
agreements or conditions contained herein.  Any agreement on the part of a party
to any such extension or waiver shall be valid only if set forth in an
instrument in writing signed on behalf of such party.  The failure of any party
to this Agreement to assert any of its rights under this Agreement or otherwise
shall not constitute a waiver of such rights.


(d)           Procedure for Termination, Amendment, Extension or Waiver.  A
termination of this Agreement, an amendment of this Agreement or an extension or
waiver shall, in order to be effective, require in the case of DRF or
Sitesearch, action by its respective Board of Directors or Managers.


12

 
 

--------------------------------------------------------------------------------

 


In witness whereof, the parties have executed this Agreement Concerning the
Exchange of Securities on the date indicated above.




SITESEARCH CORPORATION
THE DRF CONSTITUENT ENTITIES:
   
By:     /s/ Jeffrey Peterson                            
 
Jeffrey Peterson
Chief Executive Officer
     DIRECT ROI, LLC        By:  /s/ John Ayers                Member          
 FLYING CHANGE, INC.        By:   /s/ John Ayers               Chief Executive
Officer

 
  





13

 
 

--------------------------------------------------------------------------------

 
EXHIBIT 1.1


SCHEDULE OF DRF SECURITY HOLDERS
AND
ALLOCATION OF SITESEARCH SHARES
 
 
 
Name of DRF
Security Holder
    SS or Tax ID#   
Name of
Constituent
Entity
 
Number of Constituent
Entity Shares or
Interests 
Exchanged
     Number of
Sitesearch Common
Shares
To be Issued (1)
 
JOHN AYERS
       
FLYING
                     
CHANGE, INC.
    10,000       635,572,192                              
JOHN AYERS
       
DIRECT
                         
ROI, LLC
    50%       1,271,548,894                              
INTER123
       
DIRECT
               
CORPORATION
       
ROI,LLC
    50%       1,271,548,894  

 
(1) Pre Reverse Split
 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT 1.1


SUBSET SHAREHOLDINGS


Stockholders
 
Number of Shares of Sitesearch Owned Prior To Closing of the Agreement(1)
   
Number of Shares of Sitesearch Gifted by Inter123 Corp.(2)
   
Total Shares Owned(3)
 
Al & Martha Maynard
    13,334       6,484       6,513  
AMN Investments
    66,667       32,416       32,564  
Amy Wang
    5,000       2,431       2,442  
Andrew & Bettina Nava
    13,334       6,484       6,513  
Antonio Dabdoub Escobar
    80,000       38,899       39,077  
Arnie Kuenn
    25,000       12,156       12,212  
Arturo Bours Griffith
    50,000       24,312       24,423  
Beatriz Murillo Palafox
    5,000       2,431       2,442  
Buzz Alston
    75,000       36,468       36,635  
Cesar San Vincente
    200,000       97,248       97,693  
Clinton Brown
    50,000       24,312       24,423  
D Pullman Studio301
    66,667       32,416       32,564  
Daniel Hidalgo Hurtado
    35,000       17,018       17,096  
David Colby
    13,334       6,484       6,513  
Dennis Bullock
    13,334       6,484       6,513  
Denny Wang
    30,000       14,587       14,654  
Don Bivens
    26,666       12,966       13,025  
Emmanuel Horacio Gortárez Castro
    10,000       4,862       4,885  
Francisco Diaz Brown Olea
    100,000       48,624       48,846  
Francisco Javier Barreto Alatorre
    5,000       2,431       2,442  
Francisco Javier R Bours Castelo
    50,000       24,312       24,423  
Gary Agron
    20,000       9,725       9,769  
Gary Agron
    53,333       25,933       26,051  
Greg Pullman
    26,667       12,967       13,026  
Gregory E. Torrez
    6,667       3,242       3,257  
Ignacio Escalante
    25,000       12,156       12,212  
James Tu
    10,000       4,862       4,885  
Jeff Peterson/Inter123
    120,000               267  
Jeff Peterson/Inter123
    3,000,000               6,667  
Jerry Williams
    14,000       6,807       6,838  
Jim Dixon
    80,000               178  
Jim Dixon
    2,000,000               4,444  
Joaquin Gonzalez Gastelum
            4,884       4,884  
Jorge de los Santos
    6,667       3,242       3,257  
Jorge Laborin Gomez
    25,000       12,156       12,212  
Jorge Rubio Gutiérrez
    10,000       4,862       4,885  
Jose Coppel Luken
    300,000       145,872       146,539  

 
 
 

--------------------------------------------------------------------------------

 
Jose Gerardo Robinson Bours
    50,000       24,312       24,423  
Julio César Cantú Félix
    5,000       2,431       2,442  
Kelly Osterhout
    50,000       24,312       24,423  
Lenny Weinberg
    13,334       6,484       6,513  
Lloyd Farber
    13,334       6,484       6,513  
Luis Borbon
    25,000       12,156       12,212  
Luis Carlos Ross Guerrero
    25,000       12,156       12,212  
Luis Ramirez
    50,000       24,312       24,423  
Manuel & Anita Tarango
    6,667       3,242       3,257  
Marco A. Gonzalez
    29,000       14,101       14,165  
Margarita Vega
    5,000       2,431       2,442  
Mario E. Diaz
    13,334       6,484       6,513  
Mario Javier Robinson Bours Almada
    50,000       24,312       24,423  
Max Fose
    13,334       6,484       6,513  
Mayitza Cota Medellín
    5,000       2,431       2,442  
Mitch Pierce
    190,000       92,386       92,808  
Mitch Pullman
    133,334       64,832       65,129  
Nikita D. Kyriakis
    100,000       48,624       48,846  
Norma Asis Arana Caro
    50,000       24,312       24,423  
Octavio Sanchez Montano
    10,000       4,862       4,885  
Orlando Briceño Gómez
    9,000       4,376       4,396  
Oscar Lopez
    30,000       14,587       14,654  
Phil Robbins
    33,334       16,208       16,282  
Ramon J. Bringas
    50,000       24,312       24,423  
Raymundo Garcia de Leon
    100,000       48,624       48,846  
Ricardo Mazon Lizarraga
    150,000       72,936       73,269  
Ricardo Robinson Bours Castelo
    50,000       24,312       24,423  
Rocio Grijalva
            286,491       286,491  
Rogelio Villanueva Villanueva
    25,000       12,156       12,212  
Sal J. Rivera
    6,667       3,242       3,257  
SB China Venture Capital Ltd
    25,000       12,156       12,212  
Scott Case
    13,334       6,484       6,513  
Stephan C. Muth
            286,491       286,491  
Theodore Ende
    13,334       6,484       6,513  
Theofanis & Vanilios Filippoulos
    66,001       32,092       32,239  
Viola E. Johnston Trust 9-28-05
    50,000       24,312       24,423                            
Total
    8,089,677       1,982,944       2,000,920  





         (1)  Represents the pre Reverse Split shares
         (2)  Represents post Reverse Split shares
         (3)  Represents aggregate post Reverse Split shares
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 1.2


SUBSCRIPTION AGREEMENT


In connection with my exchange of shares in the DRF constituent entities
(“DRF”), for the $.001 par value common stock of Sitesearch Corporation
(“Sitesearch”), pursuant to the Agreement Concerning The Exchange of Securities
by and among Sitesearch  and DRF and the Security Holders of DRF (the “Exchange
Agreement”), I acknowledge the matters set forth below and promise that the
statements made herein are true. I understand that Sitesearch is relying on my
truthfulness in issuing its securities to me.


I hereby represent and warrant to Sitesearch that I have the full power and
authority to execute, deliver and perform this Subscription Agreement and to
consummate the transactions contemplated hereby.  This Subscription Agreement is
a legal, valid and binding obligation of mine, enforceable against me in
accordance with its terms.  I own the securities in DRF that I am exchanging for
securities of Sitesearch free and clear of all pledges, liens, encumbrances,
security Securities, equities, claims, options, preemptive rights, rights of
first refusal, or any other limitation on my ability to vote such securities or
to transfer such securities to Sitesearch.  I have full right, title and
interest in and to the DRF securities that I am exchanging.


I understand that Sitesearch’s common stock  (the “Securities) is being issued
to me in a private transaction in exchange for my securities in DRF and in
reliance upon the exemption provided in section 4(2) and/or Regulation D under
the Securities Act of 1933, as amended (the “Act”) for non-public offerings and
pursuant to the Exchange Agreement.  I understand that the Securities are
“restricted” under applicable securities laws and may not be sold by me except
in a registered offering (which may not ever occur) or in a private transaction
like this one.  I know this is an illiquid investment and that therefore I may
be required to hold the Securities for an indefinite period of time, but under
no circumstances less than one year from the date of their issuance.


I am acquiring the Securities solely for my own account, for long-term
investment purposes only and not with a view to sale or other distribution.  I
agree not to dispose of any Securities unless and until counsel for Sitesearch
shall have determined that the intended disposition is permissible and does not
violate the Act, any applicable state securities laws or rules and regulations
promulgated thereunder.


All information, financial and otherwise, or documentation pertaining to all
aspects of my acquisition of the Securities and the activities and financial
information of Sitesearch has been made available to me and my representatives,
if any, and I have had ample opportunity to meet with and ask questions of
senior officers of Sitesearch, and I have received satisfactory answers to any
questions I asked.


In acquiring the Securities, I have been afforded access to the Exchange
Agreement and have made such independent investigations of Sitesearch as I
deemed appropriate.  I am an “accredited investor” as that term is defined in
Regulation D, Rule 501 of the Act and am an experienced investor, have made
speculative investments in the past and am capable of analyzing the merits of an
investment in the Securities.
 

 
 
 

--------------------------------------------------------------------------------

 
I understand that the Securities are highly speculative, involve a great degree
of risk and should only be acquired by individuals who can afford to lose their
entire investment.  Nevertheless, I consider this a suitable investment for me
because I have adequate financial resources and income to maintain my current
standard of living even after my acquisition of the Securities.  I know that
Sitesearch currently has limited assets and liabilities, and that although I
could lose my entire investment, I am acquiring the Securities because I believe
the potential rewards are commensurate with the risk.  Even if the Securities
became worthless, I could still maintain my standard of living without
significant hardship to me or my family.


By signing this Subscription Agreement, I accept and agree to be bound by, and
to abide by the terms and conditions of, the Exchange Agreement as if I had
executed the Exchange Agreement itself.


          By signing this Subscription Agreement, I hereby ratify and approve
all of the prior corporate actions, managers’ resolutions and interest holders’
resolutions of DRF and its managers and interest holders from the date of DRF’s
inception to the date hereof.


Dated as of this __________ day of __________, 2011.


________________________________________Signature


________________________________________
Name, Please Print


________________________________________
Residence Address


________________________________________
City, State and Zip Code


________________________________________
Area Code and Telephone Number


________________________________________
Social Security Number


________________________________________
Name of Constituent Entity in which
Securities are Owned


________________________________________
Number of DRF Shares or Interests Exchanged
 
 
 
 
 

--------------------------------------------------------------------------------

 

























































